
	
		I
		112th CONGRESS
		2d Session
		H. R. 5560
		IN THE HOUSE OF REPRESENTATIVES
		
			May 8, 2012
			Mr. Blumenauer
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To suspend temporarily the rate of duty on certain sports
		  footwear.
	
	
		1.Certain sports
			 footwear
			(a)In
			 generalSubchapter II of chapter 99 of the Harmonized Tariff
			 Schedule of the United States is amended by inserting in numerical sequence the
			 following new heading:
				
					
						
							
								9902.01.00Sports footwear with outer soles and uppers of rubber or
						plastics, other than such sports footwear for men or women, the foregoing
						valued at $6.50/pair or more but not over $10/pair, and with cleats, and having
						uppers of which over 90% of the external surface area (including any
						accessories or reinforcements) is rubber or plastics, (except footwear having
						foxing or a foxing-like band applied or molded at the sole and overlapping the
						upper and except footwear designed to be worn over, or in lieu of, other
						footwear as a protection against water, oil, grease or chemicals or cold or
						inclement weather (provided for in subheading 6402.19.15)FreeNo
						changeNo changeOn or before 12/31/2015
								
							
						
					.
			(b)Effective
			 dateThe amendment made by subsection (a) applies to articles
			 entered, or withdrawn from warehouse for consumption, on or after the 15th day
			 after the date of the enactment of this Act.
			
